Mr. Chief Justice CURETON,
dissenting.
In so far as the opinions of the Majority of the Court in the above cases hold that there exists a vacancy between the west line of the Yates survey and the east line of Block 194, and that the surveys in Block 194 should be construed eastward by course and distance alone, without giving effect to calls for adjoinder on the south with Block 178, I respectfully dissent.
I agree with the conclusion of the Court of Civil Appeals in the case of Smith v. Turner, 13 S. W. (2d) 152, that no vacancy exists, and am of the opinion that the judgment of that Court in reversing the judgment of the District Court, and rendering a decree to the effect that the land claimed by Turner was not vacant, unsurveyed land, should be affirmed.
I am also of the opinion that the District Court in the Whiteside case (No. 6338) used the correct method in determining the eastern boundary of the sections in Block 194, and the questions certified in both the Whiteside and California (No. 6339) Cases, which are copied in the majority opinions, should be answered in a manner consistent with that conclusion, as follows :
1. The answer to the First Certified Question in both the Whiteside and California Cases should be, that the “Second Method” described in the Certificate (quoted in the Majority Opinions) was and is the proper method to be applied in establishing the boundary lines of the involved surveys ;
2. The Second Certified Question should be answered in the affirmative ;
3. Both inquiries embraced in the Third Certified Question should be answered in the affirmative;
4. In view of the foregoing an answer to the Fourth Certified Question is unnecessary;
My reasons for the above conclusions will be stated in formal dissenting opinions which I will file as soon as their preparation may be completed.